 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0045-MCE
12                                Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                         STATUS CONFERENCE
13                          v.
                                                         Date:    April 11, 2019
14   KENNETH BRYANT,                                     Time:    10:00 a.m.
                                                         Judge:   Hon. Morrison C. England, Jr.
15                                Defendant.
16
17          Plaintiff United States of America, through its respective counsel, and defendant Kenneth Bryant,
18 through his counsel of record, stipulate that the status conference now set for April 11, 2019, be continued
19 to May 23, 2019, at 10:00 a.m.
20          In March 2018, Mr. Bryant was arraigned on the 18-count Indictment in this case. (ECF Nos. 3,
21 8.) In September 2018, he pleaded guilty to Counts 1 and 18. (ECF Nos. 27, 30.) In January 2019, the
22 Court granted Mr. Bryant’s unopposed motion to withdraw his guilty pleas based on the need for further
23 investigation and discovery concerning one of the agents involved in the underlying case investigation.
24 (ECF No. 35.) Since that time, the parties have met and reviewed two reports that memorialized an
25 interview with the former-agent, and the parties have been engaged in ongoing discussions about the
26 potential impact on this case. In addition, the parties are coordinating a physical evidence review set for
27 the coming week. Defense counsel requires additional time to review discovery with the defendant, and

28 time to continue with further investigation.

      STIPULATION AND ORDER TO CONTINUE STATUS           1
30    CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference currently set for April 11,

 2 2019, be continued to May 23, 2019, at 10:00 a.m. The parties further agree that time under the Speedy
 3 Trial Act should be excluded from the date the parties stipulated, up to and including May 23, 2019,
 4 under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479 [Local
 5 Code T4], based on continuity of counsel and defense preparation.
 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
 8 The parties also agree that the ends of justice served by the Court granting the requested continuance
 9 outweigh the best interests of the public and the defendant in a speedy trial.
10                                                        Respectfully submitted,

11
12 Dated: April 10, 2019                                  _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
13                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff United States
14
15
     Dated: April 10, 2019                                _/s/ THD for Hannah R. Labaree____
16                                                        HANNAH R. LABAREE
                                                          Assistant Federal Defender
17                                                        Attorney for Defendant Kenneth Bryant
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION AND ORDER TO CONTINUE STATUS            2
30    CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the
 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective
 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of
 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.
 8          Time from the date the parties stipulated, up to and including May 23, 2019, shall be excluded

 9 from computation of time within which the trial in this case must be commenced under the Speedy Trial
10 Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479 [Local
11 Code T4]. It is further ordered that the April 11, 2019 status conference be continued until May 23,
12 2019, at 10:00 a.m.
13          IT IS SO ORDERED.

14 Dated: April 15, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION AND ORDER TO CONTINUE STATUS             3
30    CONFERENCE
